Citation Nr: 9926813	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  93-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico



THE ISSUES

Whether new and material evidence has been submitted to 
reopen claims for service connection for an acquired 
psychiatric disability and hearing loss.

Entitlement to service connection for a left leg disability 
and hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 7 to June 15, 1976.

A June 1978 RO rating decision denied service connection for 
hearing loss.  The veteran was notified of this determination 
in July 1978 and he did not appeal.

In August 1979, the Board of Veterans' Appeals (Board) denied 
service connection for an acquired psychiatric disability.  
In September 1988, the Board determined that additional 
evidence received did not provide a new factual basis for 
granting service connection for an acquired psychiatric 
disability.

In 1990, the veteran submitted an application to reopen the 
claims for service connection for an acquired psychiatric 
disability and hearing loss, and submitted claims for service 
connection for a left leg disability and hypertension, and an 
increased evaluation for a low back disability (rated 
40 percent and the veteran's only service-connected 
disability).  This appeal comes to the Board from a December 
1990 RO rating decision that denied the requested benefits.

The Board remanded the case to the RO in December 1994 for 
additional development.  An August 1998 RO rating decision 
increased the evaluation for clinical left L4-L5-S1 lumbar 
radiculopathy from 40 to 60 percent.  The veteran has not 
requested consideration of an extra-schedular evaluation for 
this low back condition.  Since the maximum schedular rating 
has been assigned for the veteran's intervertebral disc 
disorder and he has not requested an extraschedular rating 
for this condition, it is no longer a matter for appellate 
consideration.  AB v. Brown, 6 Vet. App. 35 (1993).  The case 
was returned to the Board in 1999 for appellate consideration 
of the issues listed on the first page of this decision.


FINDINGS OF FACT

1.  In August 1979, the Board denied service connection for 
an acquired psychiatric disability; in September 1988, the 
Board determined that additional evidence received did not 
provide a new factual basis for granting service connection 
for an acquired psychiatric disability.

2.  Evidence submitted since the September 1988 Board denial 
of service connection for an acquired psychiatric disability 
is cumulative in nature, and when considered with the 
evidence of record in September 1988 or by itself, does not 
tend to show that the veteran has an acquired psychiatric 
disability that had its onset in service or that is causally 
related to an incident of service or the service-connected 
low back disability, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  By an unappealed RO rating decision in June 1978, service 
connection for hearing loss was denied.

4.  Evidence submitted since the unappealed June 1978 RO 
rating decision is cumulative in nature, and when considered 
with the evidence of record in June 1978 or by itself, does 
not show that the veteran has hearing loss, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran has not submitted competent (medical) 
evidence showing the presence of a chronic left leg 
disability other than left leg symptomatology associated with 
his service-connected low back disorder.

6.  Hypertension was not present in service and it was not 
demonstrated to a compensable degree within the first post-
service year; the current hypertension is not related to an 
incident of service or to the service-connected low back 
disability.


CONCLUSIONS OF LAW

1.  The additional evidence submitted since the September 
1988 Board decision, denying service connection for an 
acquired psychiatric disability, is not new and material; the 
claim is not reopened; and the prior Board decision is final.  
38 U.S.C.A. §§ 5108, 7104, previously 4003 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156, 3.160, 20.1100 (1998).

2.  The additional evidence submitted since the June 1978 RO 
rating decision, denying service connection for hearing loss, 
is not new and material; the claim is not reopened; and the 
prior unappealed RO rating decision is final.  38 U.S.C.A. 
§§ 5108, 7105, previously 4005 (West 1991); 38 C.F.R. 
§§ 3.156, 3.160, 20.302, 20.1103 (1998).

3.  The claim for service connection for a left leg 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Hypertension was not incurred in active service; nor may 
hypertension be presumed to have been incurred in active 
service; nor is hypertension proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for an Acquired 
Psychiatric Disability

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Where a psychosis, sensorineural hearing loss or hypertension 
becomes manifest to a degree of 10 percent within one year 
from date of termination of active service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.


The September 1988 Board decision denied service connection 
for an acquired psychiatric disability.  A decision of the 
Board is final with the exception that a claimant may later 
reopen a claim if new and material evidence is submitted.   
38 U.S.C.A. §§ 5108, 7104, previously 4003 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.160(d), 20.1100 (1998).  The question 
now presented is whether new and material evidence has been 
submitted since the Board's adverse September 1988 decision, 
denying service connection for an acquired psychiatric 
disability to permit reopening of the claim.  38 
C.F.R. 3.156(a) (1998); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows the presence of an 
acquired psychiatric disability in service, the presence of a 
psychosis to a compensable degree within the first post-
service year or shows that a current psychiatric condition is 
causally related to an incident of service or to the service-
connected low back disability).  A determination by VA that 
information constitutes "new and material evidence" means 
that the new information is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the September 1988 
Board decision consisted of the 1976 service medical records 
that did not show the presence of an acquired psychiatric 
disability; VA and private medical records of the veteran's 
treatment and evaluation for psychiatric problems in the 
1970's and 1980's that did not show the presence of 
depression until 1979 and did not link a psychiatric 
disability to an incident of service or to the veteran's 
service-connected low back disability; a statement from an 
acquaintance of the veteran to the effect that the veteran 
had no psychiatric problems before service but had such 
problems after service; and testimony and statements from the 
veteran to the effect that he had an acquired psychiatric 
disability that had its onset in service.


Since the September 1988 Board decision additional statements 
and testimony from the veteran and testimony from his wife 
have been received to the effect that he had a psychiatric 
disability that began in active service.  This evidence is, 
in large part, repetitive of statements from the veteran that 
were of record in September 1988, and not new evidence.  Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  

Evidence received since the September 1988 Board decision 
also includes VA and private medical reports of the veteran's 
treatment and evaluations for psychiatric problems in the 
1970's, 1980's, and 1990's that do not show the presence of 
an acquired psychiatric disability before 1979; show that the 
veteran has psychiatric problems variously classified; and 
that do not link the veteran's current psychiatric condition, 
however classified, to an incident of service or to the 
service-connected low back disorder.  This evidence is 
redundant of evidence of record in September 1988, and it is 
not new.  38 C.F.R. § 3.156(a).

In this case, there is no new evidence tending to show or 
prove that the veteran had an acquired psychiatric disability 
in service or that his current psychiatric disability is 
causally related to the service-connected low back disability 
or an incident of service.  Hence, there is no new and 
material evidence.  Hodge, 155 F.3d 1356.

As no new and material evidence has been submitted since the 
September 1988 Board decision, denying service connection for 
an acquired psychiatric disability, the veteran's claim for 
service-connection for a psychiatric disability is not 
reopened, and the September 1988 Board decision remains 
final.


B.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Hearing Loss

The criteria for establishing service connection for a 
disability are noted in Section A of this decision.

A June 1978 RO rating decision denied service connection for 
hearing loss.  The veteran was notified of this determination 
in July 1978 and he did not appeal.  Since the veteran did 
not submit a substantive appeal to the June 1978 RO rating 
decision, denying service connection for hearing loss, it is 
final with the exception that he may later reopen the claim 
if new and material evidence is submitted.   38 U.S.C.A. 
§§ 5108, 7105, previously 4005; 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.1103.  The question now presented is whether new 
and material evidence has been submitted since the June 1976 
RO rating to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the veteran had 
hearing loss in service or has it now).  For evidence to be 
new and material it must be of such significance that, alone 
or with the other evidence of record, it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the unappealed June 
1978 RO rating decision, denying service connection for 
hearing loss, consisted of service medical records that were 
negative for hearing loss; statements from the veteran to the 
effect that he had hearing loss that began in service; and VA 
medical reports of the veteran's treatment and evaluations in 
the 1970's, including reports of VA medical examinations in 
July 1976 and January 1977, that did not show the presence of 
hearing loss.

Since the unappealed June 1978 RO rating decision, additional 
statements and testimony from the veteran were received to 
the effect that he has hearing loss that had its onset in 
service.  This evidence is repetitive of prior statements of 
the veteran that were of record in June 1976, and it is not 
new.  Reid, 2 Vet. App. 312.  

VA and private medical records of the veteran's treatment and 
evaluations for various conditions in the 1970's, 1980's, and 
1990's were received after the June 1978 RO rating decision 
that do not show the presence of hearing loss.  Since the 
evidence does not show that the veteran currently has hearing 
loss, there is no evidence tending to show or prove that the 
veteran has the claimed disability.  Hence, there is no new 
and material evidence tending to show that the veteran has 
hearing loss that began in service.  Hodge, 155 F.3d 1356.

As no new and material evidence has been submitted since the 
unappealed June 1978 RO rating decision, the claim for 
service connection for hearing loss is not reopened, and the 
unappealed June 1976 RO rating decision remains final.


C.  Service Connection for a Left Leg Disability

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for a left leg disability; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
VA to assist him further in the development of the claim.  
Murphy at 81.  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service medical records show that the veteran was seen for 
left leg pain in April 1976.  The veteran gave a history of 
left leg soreness prior to service secondary to an accident.  
The impression was muscle strain myalgia and he was 
recommended for X-rays.  X-rays of the left leg in April 1976 
showed no abnormalities.  An orthopedic consultation in June 
1976 to evaluate the veteran's left leg problems found no 
left leg disorder.  A subsequent orthopedic consultation in 
June 1976 suspected herniated nucleus pulposus with sciatica 
of the left leg.  The post-service medical records are 
negative for a left leg disorder, but do show that the 
veteran has left leg problems associated with his service-
connected low back intervertebral disc disorder.

A review of the medical evidence of record reveals that the 
veteran was seen for left leg problems in service, but the 
clinical findings in service are insufficient to demonstrate 
the presence of a chronic left leg disability.  38 C.F.R. 
§ 3.303(b).  Nor do the post-service medical records 
demonstrate the presence of a left leg disability other than 
problems associated with the service-connected low back 
disability that have been considered in the evaluation of 
this disability.  Since there is no medical evidence showing 
the presence of a separate left leg disability other than 
problems that have already been considered in the evaluation 
of the left leg disability, the claim for service connection 
for a left leg disability is not well grounded.  Caluza, 7 
Vet. App. 498.

The veteran testified at a hearing in July 1991 to the effect 
that he has a left leg disability that began in service, but 
this lay evidence is insufficient to demonstrate the presence 
of the claimed disability.  Espiritu v. Derwinski, 2 Vet. 
App. 498.

In this case, there is no competent (medical) evidence 
showing the presence of a separate left leg disability, other 
than left leg problems associated with the service-connected 
low back disorder.  Therefore, the claim for service 
connection for a left leg disability is not plausible, and it 
is denied as not well grounded.


D.  Service Connection for Hypertension

Service medical records are negative for hypertension or 
elevated blood pressure.  

VA and private medical reports show that the veteran was 
evaluated and treated for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports with 
regard to his claim for service connection for hypertension 
are discussed in the following paragraph.

The veteran underwent a VA medical examination in July 1976.  
His blood pressure was 90 (systolic)/50 (diastolic).  
Hypertension was not found.

A VA medical report shows that the veteran's blood pressure 
was recorded as 124/80 in November 1976.

The veteran underwent a VA medical examination in January 
1977.  His blood pressure was 120/90, recumbent; 120/90, 
sitting after exercise; and 120/90, 2 minutes after exercise.  
Hypertension was not diagnosed.

A VA medical report shows that the veteran's blood pressure 
was 106/80 in May 1977.  A VA medical report shows that the 
veteran's blood pressure was 110/85 in January 1978.  

A VA internal medicine consultation dated in January 1979 
shows that the veteran was evaluated for possible 
hypertension of unknown etiology.  It was noted that he had 
had blood pressure readings between 130/110 to 120/100.  His 
blood pressure was recorded as 118/94 and 125/88.  The 
impression was borderline blood pressure with labile 
component.  Other VA reports of his treatment in 1979 show 
various diastolic blood pressure readings between 100 to 108.

A VA internal medical consultation in August 1990 shows that 
the veteran was seen for evaluation of elevated mild blood 
pressure readings during the past year.  His blood pressure 
was recorded at 150/95 and 130/90.  He was approved for 
medication to treat elevated blood pressure.

The veteran and his wife testified at a hearing in 1990, and 
the veteran testified at another hearing in July 1991.  The 
testimony at these hearings was to the effect that the 
veteran had hypertension that began in service.

The veteran's claim for service connection for hypertension 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The criteria for establishing service connection for a 
disability are noted in Section A of this decision.  A 
10 percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Code 7101.  Note (1):  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.

Service medical records are negative for hypertension and the 
post-service medical records do not link the veteran's 
hypertension found after service to an incident of service.  
The post-service medical records show that the veteran had 
isolated diastolic blood pressure of 90mm. in 1977, and that 
around 1979 he had various diastolic blood pressure readings 
in the 100 to 110 range.  In 1979, borderline hypertension 
with a labile component was diagnosed.

Since the medical evidence does not demonstrate the presence 
of hypertension in service, link the veteran's hypertension 
found after service to an incident in service or to the 
service-connected low back disorder, or demonstrate the 
presence of hypertension to a compensable degree within the 
first post-service year, service connection is not warranted 
for it.  The Board notes the testimony to the effect that the 
veteran's hypertension was present in service, but this lay 
evidence is not sufficient to demonstrate the presence of a 
chronic medical disability.  Espiritu, 2 Vet. App. 492.

After consideration of all the evidence, including the 
testimony, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hypertension, and the claim is denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

New and material evidence not being received, the 
applications to reopen claims for service connection for an 
acquired psychiatric disability and hearing loss are denied.

The claim for service connection for a left leg disability is 
denied as not well grounded.

Service connection for hypertension is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

